DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 13 is claiming computer-readable storage medium that can includes any medium since the description (¶0042, ¶0053) of the computer-readable medium is open-ended and under the broadest reasonable interpretation can include a carrier wave or signal. Applicant can amend to include "non-transitory CRM" in the claim to limit the claim to an eligible (non-transitory) embodiment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites limitation “… adding fingerprints to opaque blob data; and …using the fingerprints of the recreated representation” and claim 11 recites limitation “a transport stream with fingerprinted elementary streams.”  However, both parent application 16/721,125 and current application fail to provide adequate support by the first paragraph of 35 U.S.C. 112 for above mentioned limitation in the detailed description. Applicant to provide support for these limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2010/0303146 to Kamay (“Kamay”) in view of US Patent 7,127,735 to Lee (“Lee”).
Regarding claim 1, “A method comprising: at a server system executing a virtualized third-party application” reads on the remote server that communicates with the client device over a network (¶0024) disclosed by Kamay and represented in Fig. 1.  Kamay further discloses (¶0025) that the server hosts virtual machine having an application executed by the virtual machine.
As to “transmitting, from the virtualized third-party application to a client device, an instruction to open a media resource from a content distribution network, the media resource comprising a plurality of video segments, each video segment of the plurality of video segments having video segment data and metadata” Kamay discloses (¶0042, ¶0031) that a stream of data objects/portions (segments) are transmitted to the client device over the network as represented in Fig. 5; (¶0058) each portion is associated with characteristics/metadata.
As to “receiving, from the client device, first metadata for a first video segment of the plurality of video segments…; generating a recreated representation of the first video segment using the first metadata” Kamay discloses (¶0058) that the compression methods are identified based on certain identification information (e.g., metadata) embedded at a predetermined location associated with the data stream and provided by the remote server; this identified compression method from the remote server is used by the client device to decompress the portion corresponding to the compression method where the decompressed portions are rendered/played as a final virtual desktop image to be presented locally at a client application as represented in Fig. 5 (elements 503, 504).
As to “generating, by the virtualized third-party application, a transformed version of the recreated representation of the first video segment” Kamay discloses (¶0021) that the content transmitted to the client device is transformed using a compression method; (¶0031, ¶0032) the compress version of the image data is transmitted by the server to the client device which decompresses the received compressed data.
As to “transmitting, to the client device, an instruction to play the first video segment, wherein the instruction is based on the transformed version of the recreated representation of the first video segment” Kamay discloses (¶0058) that the compression methods are identified based on certain identification information (e.g., metadata) embedded at a predetermined location associated with the data stream and provided by the remote server; this identified compression method from the remote server is used by the client device to decompress the first portion corresponding to the compression method where the decompressed portions are rendered/played as a final virtual desktop image to be presented locally at a client application as represented in Fig. 5 (elements 503, 504).
Kamay meets all the limitations of the claim except “receiving, from the client device, first metadata…without receiving first video segment data for the first video segment.”  However, Lee discloses (4:30-33; 5:1-23) that the user terminal sends data that comprises only video program identifier (header info) and position information field (representation of frame) of an interrupted video program to the video server as represented in Figs. 3A and 3B.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Kamay’s system by including a representation of frame of video data and header information in the segment as taught by Lee in order to continuously maintain and manage the position information of the program (2:25-27).
	Regarding claim 2, “The method of claim 1, wherein: the client device transmits, to the server system, the first metadata for the first video segment upon reading the first video segment received from the content distribution network; and the first video segment is stored at the client device” Kamay discloses (¶0058) that the compression method is identified using metadata for the first portion; (¶0023, ¶0032) the video buffering is performed at the client side for video playback.	Regarding claim 3, “The method of claim 1, further comprising, after generating the recreated representation of the first video segment, passing the recreated representation of the first video segment to the virtualized third-party application at the server system” Kamay discloses (¶0035, ¶0036, ¶0044) that the remote display system, implemented at the server, compresses content based on the network resource data and transmits this compressed content to the client device.	Regarding claim 4, The method of claim 1, wherein, in response to the instruction to play the first video segment, the client device locally retrieves the first video segment for playback” Kamay discloses (¶0032, ¶0059) that the video frames held in buffer is retrieved/displayed.	Regarding claim 7, “The method of claim 1, wherein transmitting the instruction to play the first video segment is performed in response to the server system reading the transformed version of the recreated representation” Kamay discloses (¶0058) that the decompress version of the content is rendered and displayed at the client device as represented in Fig. 5 (element 506).
	Regarding claim 9, “The method of claim 1, further comprising, after receiving the first metadata for the first video segment: receiving, from the client device, second metadata for a second video segment of the plurality of video segments, without receiving second video segment data for the second video segment; processing the second metadata for the second video segment, including: generating a second recreated representation of the second video segment that corresponds to the second video segment by adding opaque blob data to the second metadata for the second video segment; processing, by the virtualized third-party application at the server system, the second recreated representation of the second video segment; and mapping the second recreated representation of the second video segment to the second video segment that is stored at the client device; and transmitting, to the client device, a second instruction to play the second video segment that is mapped to the second recreated representation of the second video segment, wherein the client device locally retrieves the second video segment for playback” combination of Kamay and Lee teaches these limitations, where Kamay discloses (¶0058) that the compression methods are identified based on certain identification information (e.g., metadata) embedded at a predetermined location associated with the data stream and provided by the remote server; this identified compression method from the remote server is used by the client device to decompress the second portion corresponding to the compression method where the decompressed portions are rendered/played as a final virtual desktop image to be presented locally at a client application; (¶0023, ¶0032) the video buffering is performed at the client side for video playback, and Lee discloses (4:30-33; 5:1-23) that the user terminal sends data that comprises only video program identifier (header info) and position information field (representation of frame) of an interrupted video program to the video server.	Regarding claim 10, “The method of claim 1, further comprising, transmitting, by the virtualized third-party application, an instruction to close the media resource” Kamay discloses (¶0055) that the remote display system terminates content data by sending a command to the client device to remove the stream.
Regarding claim 12, see rejection similar to claim 1.
Regarding claim 13, see rejection similar to claim 1.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kamay in view of Lee as applied to claim 1 above, and further in view of US Patent 10,104,143 to Li (“Li”).
Regarding claim 5, combination of Kamay and Lee meets all the limitations of the claim except “The method of claim 1, wherein the first metadata includes a number of the first video segment and a byte-range of the first video segment.”  However, Li discloses (7:4-8, 56-60) that the metadata pertaining to the media content includes byte ranges and fragments corresponding to the different playback options can be accessed.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Kamay and Lee’s systems by using metadata to include number of segment and a byte range of the segment as taught by Li in order to use adaptive bitrate streaming for playback on a viewer's device where adaptive bitrate streaming includes determining a user's device bandwidth and hardware resources in real time and adjusting the quality of the media content that is requested and played back on the user's device to account for changes in the bandwidth and hardware resources (1:20-28).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kamay in view of Lee as applied to claim 1 above, and further in view of US PG Pub 2016/0182941 to Crabtree (“Crabtree”).
Regarding claim 6, combination of Kamay and Lee meets all the limitations of the claim except “The method of claim 1, wherein generating, by the virtualized third-party application at the server system, the recreated representation of the first video segment comprises copying the recreated representation of the first video segment between buffers.”  However, Crabtree discloses (¶0049) that the sync module caches a copy of the retrieved segment in the local cache.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Kamay and Lee’s systems by copying segment between buffers as taught by Crabtree in order to place content nearer to clients by caching locally which reduces the traversing clients have to make across the network to fetch content, thus reducing latency and increasing bandwidth (¶0003).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kamay in view of Lee as applied to claim 1 above, and further in view of US PG Pub 2011/0022566 to Beaverson (“Beaverson”).
Regarding claim 8, combination of Kamay and Lee meets all the limitations of the claim except “The method of claim 1, wherein: generating the recreated representation of the first video segment comprises adding fingerprints to opaque blob data; and the method further comprises mapping the recreated representation of the first video segment to the first video segment using the fingerprints of the recreated representation.”  However, Beaverson discloses (¶0009) that the file system is used to host the data in the form of objects where the objects are paque, binary blobs of data; (¶0049, claim 1) the system uses object fingerprints to identify content where the object references are mapped by the fingerprints.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Kamay and Lee’s systems by adding fingerprints to OBB and mapping segment using fingerprint as taught by Beaverson in order to enable the object name to be globally unique and identifiable to identify the particular segment/object (¶0009).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kamay in view of Lee as applied to claim 1 above, and further in view of US Patent 7,058,815 to Morin (“Morin”).
Regarding claim 11, combination of Kamay and Lee meets all the limitations of the claim except “The method of claim 1, wherein the recreated representation that corresponds to the first video segment further comprises a transport stream with fingerprinted elementary streams.”  However, Morin discloses (abstract; 3:66-4:4; 5:39-45) a method for embedding a digital signature into an MPEG stream where the signature is embedded into elementary stream.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Kamay and Lee’s systems by using a transport stream with fingerprinted ES as taught by Morin in order to trace the source of an MPEG stream (2:47-48).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/
Primary Examiner, Art Unit 2425